IN THE COURT OF APPEALS OF IOWA

                                 No. 19-1613
                            Filed February 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL D. MONTGOMERY,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Sioux County, Julie Schumacher,

Judge.



       The defendant appeals from his conviction of second-degree sexual abuse.

AFFIRMED.



       Michael J. Jacobsma of Jacobsma Law Firm, P.C., Orange City, for

appellant.

       Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



       Considered by Bower, C.J., and Vaitheswaran and Greer, JJ. Schumacher,

J., takes no part.
                                          2


GREER, Judge.

       A jury convicted Michael Montgomery of second-degree sexual abuse and

acquitted him of lascivious acts with a child. He appeals from his conviction,

arguing (1) the jury rendered inconsistent verdicts and the court should overrule

State v. Pearson, 514 N.W.2d 452, 455 (Iowa 1994), which provides that finding

contact constitutes a “sex act” requires that the contact be “sexual in nature” but

not that the act was done with the intent of sexual gratification; (2) the court erred

in refusing to give a supplemental instruction after the jury asked for clarification

on a jury instruction; (3) the court abused its discretion in excluding evidence under

the rape-shield law; (4) the prosecutor engaged in misconduct by vouching for the

complaining witness’s credibility during the State’s closing argument; and (5) the

evidence presented at trial is insufficient to support his conviction and is contrary

to the weight of the evidence.

Background Facts and Proceedings.

       S.V., who is a young female relative of Montgomery, went to her guidance

counselor in May 2018 and reported Montgomery had been touching her sexually.

The guidance counselor alerted authorities, and S.V. was interviewed at a local

child protection center (CPC).

       Montgomery voluntarily spoke to police. While he denied inappropriately

touching S.V., Montgomery told the police S.V. was probably “misconstruing” other

incidents, such as the time she crawled into bed with him and his wife and then

took his hand and placed it “between her legs” or the time she climbed into the

shower while he was showering.
                                         3


       Montgomery was charged with sexual abuse in the second degree and

lascivious acts with a child. He entered pleas of not guilty.

       Leading up to the August 2019 trial, Montgomery moved to admit evidence

pursuant to Iowa Rule of Evidence 5.412—also known as the rape-shield law.

Montgomery sought to introduce evidence “S.V. was sexually victimized by

another individual during the same time period that S.V. claims she was sexually

abused by the defendant.” Montgomery argued the evidence was admissible

under exceptions to the rape-shield law in Iowa Rule of Evidence 5.412(b)(1)(A)

and (C).1 The court denied Montgomery’s request, concluding rule 5.412(b)(1)(A)

did not apply because there was no evidence of semen, injury, or other physical

evidence. It also concluded Montgomery’s “constitutional rights to confrontation

and due process do not require [the evidence] be presented to the jury” and denied

his request under rule 5.412(b)(1)(C).

       S.V., who was then eleven years old and getting ready to enter sixth grade,

testified at trial. She testified Montgomery “touched [her] sexually inappropriately”

during sleepovers at his home when she was in third and fourth grade. She

testified Montgomery and his wife “would want to watch TV with us in their bed


1 In a criminal proceeding involving alleged sexual abuse, rule 5.412 generally
prohibits the introduction of evidence of “a victim’s other sexual behavior.” That
said, the rules provides some specific exceptions in cases of criminal trials (when
the defendant uses the proper procedure to determine admissibility prior to trial).
The exceptions at issue here are
               (A) Evidence of specific instances of a victim’s sexual
        behavior, if offered to prove that someone other than the defendant
        was the source of semen, injury, or other physical evidence.
               ....
               (C) Evidence whose exclusion would violate the defendant’s
        constitutional rights.
Iowa R. Evid. 5.412(b)(1)(A), (C).
                                            4


before bed” and she would often fall asleep while lying there.            S.V. testified

Montgomery “licked [her] back,” “[t]ried sticking fingers in [her] mouth,” and

touched her vagina with his finger and tongue. She also testified he would remove

her pajamas and made her touch his penis, which she described as “textured” and

“[m]uscly.” Three other witnesses, two children and S.V.’s mother, testified S.V.

first told them Montgomery was touching her sexually years before she reported it

to her guidance counselor. Another witness, Teresa, who was a family friend of

Montgomery, testified she confronted Montgomery after she heard about the

allegations and “he said that he didn’t do anything that [S.V.] didn’t initiate first.”

       The jury acquitted Montgomery of lascivious acts with a child but convicted

him of sexual abuse in the second degree. He was later sentenced to twenty-five

years in prison. He appeals.

Analysis.

       Inconsistent Verdicts. Montgomery claims the jury rendered inconsistent

verdicts by acquitting him of lascivious acts with a child while finding him guilty of

second-degree sexual abuse. His main focus, though, is urging us to overrule

Pearson and hold that a conviction for sexual abuse requires a determination that

contact that constitutes a sex act must be done with the intent for sexual

gratification. See Iowa Code § 709.1(3) (2015)2 (“Any sex act between persons is

sexual abuse . . . when the act is performed with the other person [and] [s]uch

other person is a child”); see also Pearson, 514 N.W.2d at 455 (providing that


2The jury was instructed it had to find Montgomery committed these acts between
February 1, 2015, and August 16, 2016, so it is unclear whether the 2015 or 2016
Code is in force. As there have been no amendments to the pertinent sections,
we refer to the 2015 Code.
                                           5


whether contact constitutes a “sex act” depends on whether the contact was

“sexual in nature,” which includes the consideration of, but does not require a

finding that, the contact was made to arouse or satisfy sexual desires of the

defendant or the victim”).

       Considering Montgomery’s second argument first, it is not clear it is

preserved for our review. Montgomery did not raise overruling Pearson until he

filed a combined motion in arrest of judgment and motion for new trial. In other

words, he never raised the issue before or during his trial.3 “Objections should be

raised at the earliest time at which error became apparent in order to properly

preserve error. Motion for new trial ordinarily is not sufficient to preserve error

where proper objections were not made at trial.” State v. Steltzer, 288 N.W.2d

557, 559 (Iowa 1980); but see State v. Williams, 895 N.W.2d 856, 859 n.2 (Iowa

2017) (“[I]t would make little sense to require a party to argue existing law should

be overturned before a court without the authority to do so.”). Still, even if we

assume Montgomery preserved error by filing his post-trial motions, we lack the

authority to overturn supreme court precedent. See Figley v. W.S. Indus., 801

N.W.2d 602, 608 (Iowa Ct. App. 2011) (refusing to consider a claim because it was

not properly raised in an appellate brief and “more critically, we are not at liberty to



3 We recognize that during deliberation, the jury submitted a question for
clarification over this sentence in an instruction, “You may consider the type of
contact and the circumstances surrounding it in deciding whether the contact was
sexual in nature.” Montgomery then told the court he believed the jury should be
instructed, “‘[S]exual in nature’ means that the action has to be for the purpose of
satisfying the sexual desire of the defendant.” But is not clear Montgomery
realized he was asking the court to overturn precedent by providing such an
instruction, and he made no argument why a change in law would be appropriate.
Montgomery did not submit a proposed jury instruction before the trial on the issue.
                                              6

overturn precedent of our supreme court”); see also State v. Hastings, 466 N.W.2d

697, 700 (Iowa Ct. App. 1990) (“We are not at liberty to overturn Iowa Supreme

Court precedent.”).

       The State does not dispute, and we agree, Montgomery’s claim the jury

rendered inconsistent verdicts is preserved for our review. See State v. Scholtes,

No. 16-1967, 2017 WL 3525296, at *1 (Iowa Ct. App. Aug. 16, 2017) (concluding

error was preserved on an inconsistent-verdicts claim because defendant raised it

in a motion in arrest of judgment and motion for new trial); cf. Brooks v. State,

No. 16-0710, 2017 WL 2461504, at *6 n.3 (Iowa Ct. App. June 7, 2017) (finding

inconsistent-verdicts issue was preserved by first raising the issue in a motion for

new trial when the parties had agreed to a sealed verdict, so the jury could not be

polled or sent back for further deliberations).

       Here, the jury was instructed that to convict Montgomery of lascivious acts

with a child, it had to find the following:

             1. On or between February 1, 2015, and August 16, 2016,
       Michael Montgomery with or without S.V.’s consent:
             a. fondled or touched the pubes or genitals of S.V.; or
             b. permitted or caused S.V. to fondle or touch Michael
       Montgomery’s genitals or pubes.
             2. Michael Montgomery did so with the specific intent to
       arouse or satisfy the sexual desires of himself or S.V.
             3. Michael Montgomery was then 18 years of age or older.
             4. S.V. was then under the age of 14 years.
             5. Michael Montgomery and S.V. were not then married to
       each other.

In contrast, to convict Montgomery of second-degree sexual abuse, the jury only

had to find that “[o]n or between February 1, 2015, and August 16, 2016, Michael

Montgomery did commit a sex act with S.V.” and “Michael Montgomery performed
                                          7


the sex act while S.V. was under the age of 12 years.” The jury was also instructed

that “sex act” means any sexual contact:

              Between the mouth of one person and the genitals of another;
       or
             Between the finger or hand of one person and the genitals or
       anus of another person.
             You may consider the type of contact and the circumstances
       surrounding it in deciding whether the contact was sexual in nature.

While lascivious acts with a child requires a finding Montgomery acted “with the

specific intent to arouse or satisfy the sexual desires of himself or S.V.,” second-

degree sexual abuse contains no such element.4

       Montgomery uses imprecise language, but we understand his argument to

be that it is factually inconsistent for the jury to conclude Montgomery committed

one of the outlined sex acts while also finding he did so without the intent to

sexually gratify himself or S.V. See State v. Halstead, 791 N.W.2d 805, 807 (Iowa

2010) (noting the term “‘inconsistent verdicts’ is often used in an imprecise manner

and may include a wide variety of related, but nonetheless distinct, problems”

including factual inconsistencies or legal inconsistencies). In his appellate reply

brief, Montgomery argues it “strains credulity” to believe the jury concluded

Montgomery made contact with S.V.’s vagina but did so without the intent of

arousing his sexual desires.

       First, we note that this is a not a case of “true” or “compound inconsistency.”

See id. at 808 (labeling a case that involves a single defendant who is convicted

of a compound crime and acquitted of the predicate crime in a single proceeding


4 The other elements of lascivious acts with a child were not in dispute. At the trial
in 2019, S.V. was only eleven; Montgomery is her adult relative; and the two have
never been married.
                                         8


as “true inconsistency” or “compound inconsistency”). It is not impossible as a

matter of law to find Montgomery committed second-degree abuse, which shares

some elements of lascivious acts with a child but not all of them, while concluding

he did not commit lascivious acts with a child. And lascivious acts with a child is

not a predicate offense of second-degree sex abuse. Cf. id. at 816 (reversing

defendant’s conviction for assault while participating in a felony because the jury

acquitted the defendant of the felony, making his assault conviction “truly

inconsistent”). Thus, in determining whether these verdicts were inconsistent, we

consider “whether the verdict is so logically and legally inconsistent as to be

irreconcilable within the context of the case.” State v. Merrett, 842 N.W.2d 266,

275–76 (Iowa 2014) (citation omitted).

      Based on its acquittal of Montgomery of lascivious acts with a child, it seems

the jury did not credit all details of S.V.’s testimony. See State v. Doorenbos,

No. 19-1257, 2020 WL 3264408 at *4 (Iowa Ct. App. June 17, 2020) (“While it may

be surprising for jurors to credit only part of a witness’s testimony, that is their

function.”). Still the jury had Montgomery’s own admissions to weigh. After S.V.

alleged to her guidance counselor that Montgomery touched her sexually, the local

police interviewed Montgomery. The jury viewed the video of this interview, during

which Montgomery told officers that one time, when she was about seven years

old, S.V. climbed into bed with Montgomery and his wife and, after doing so, took

his hand and “put it down between her legs.” According to what he told officers,

Montgomery took his hand away, but then S.V. placed his hand between her legs
                                            9


a second time.5 Montgomery told the officers he believed S.V. was exploring

herself with his hand. In a similar vein, Teresa—Montgomery’s family friend—

testified Montgomery told her “[h]e didn’t do anything that [S.V.] didn’t initiate first.”

       While Montgomery intended for his statements to the police to serve as a

defense against the allegations made by S.V., the jury could still rely on them to

find Montgomery’s hand made contact with S.V.’s vagina and the contact was

sexual in nature, without finding he undertook the action as a means of sexual

gratification. We think this theory is bolstered by the fact seven-year-old S.V. could

twice put the hand of her adult relative between her legs, suggesting

Montgomery—for all his statements about putting a stop to it—did not resist the

placement or use of his hand.

       Without conceding these facts properly support a second-degree sexual

abuse conviction, the thrust of Montgomery’s argument seems to be that conviction

for such an action is unduly harsh. But, “[s]tatutes regarding sex offenses are

common examples of employment of strict liability intended to protect the public

welfare.” State v. Tague, 310 N.W.2d 209, 211 (Iowa 1981). They are used to

“put the burden upon the person standing in a responsible relation to a public

danger even though he might otherwise be innocent.” Id. Montgomery allowing

his hand to be used by a young relative to explore herself sexually is one such

danger. See Smothers v. State, No. 01-0452, 2002 WL 700959, at *4 (Iowa Ct.

App. Apr. 24, 2002) (finding the sexual nature of hand to genital contacts occurring

in bed at nighttime could not be disputed if the child was believed).


5At other times during this same interview, the area Montgomery’s hand touched
was described as S.V.’s “groin” and “crotch.”
                                          10


       The jury’s verdicts of acquitting Montgomery of lascivious acts with a child

while convicting him of second-degree sexual abuse are not irreconcilable.

       Jury Instruction. Montgomery maintains the court erred “when it refused

to provide proper instructions to the jury in response to the jury’s request.” But

Montgomery did not object to the jury instructions for second-degree sexual abuse

or instruction number 16, which provided that “sex act” as used in the instruction

on second-degree sexual abuse, means

       . . . any sexual contact:
               Between the mouth of one person and the genitals of another;
       or
               Between the finger or hand of one person and the genitals or
       anus of another person.
               You may consider the type of contact and the circumstances
       surrounding it in deciding whether the contact was sexual in nature.

After deliberating for a few hours, the jury submitted a question, “We would like

clarification of Instruction No. 16 in regards to the final sentence.” At that point,

Montgomery told the court, “I do think that perhaps some clarification should be

given to the jury as to what ‘sexual in nature’ means in that the action has to be for

the purpose of satisfying the sexual desire of the defendant.” The court told the

jury further clarification was unnecessary and instructed it to review the instructions

as whole.

       For the first time in his motion for new trial, Montgomery argued the court

“was obligated” to inform the jury of the other relevant circumstances listed by the

court in Pearson as proper considerations when determining whether contact was

sexual in nature. See 514 N.W.2d at 455 (listing “other relevant concerns” as “the

relationship between the defendant and the victim; whether anyone else was

present; the length of the contact; the purposefulness of the contact; whether there
                                           11


was a legitimate, nonsexual purpose for the contact; where and when the contact

took place; and the conduct of the defendant and victim before and after the

contact”). Montgomery echoes the argument on appeal.

       We conclude Montgomery’s argument the court should have instructed the

jury on the Pearson factors is not preserved for our review. “A motion for a new

trial ordinarily is not sufficient to preserve error where proper objections were not

made at trial.” State v. Constable, 505 N.W.2d 473, 477 (Iowa 1993). And “timely

objection to jury instructions in criminal proceedings is necessary to preserve

alleged error for appellate review.” State v. Ondayog, 722 N.W.2d 778, 785 (Iowa

2006) (proving ineffective assistance as an exception to the general rule).

“Normally, objections to giving or failing to give jury instructions are waived on

direct appeal if not raised before counsel’s closing arguments, and the instructions

submitted to the jury become the law of the case.” State v. Fountain, 786 N.W.2d

260, 262 (Iowa 2010) (emphasis added). While Montgomery urged the court to

give the jury a different answer than the court gave, Montgomery did not ask the

court to do what he is now claiming it must have done. See Olson v. Sumpter, 728

N.W.2d 844, 848–49 (Iowa 2007) (“Even a timely objection to jury instructions will

not avoid waiver of error if the objection is not sufficiently specific. . . . The

objection must be ‘sufficiently specific to alert the trial court to the basis of the

complaint so that if error does exist the court may correct it before placing the case

in the hands of the jury.’” (altered for readability) (citations omitted)); see also Iowa
                                           12


R. Crim. P. 2.19(5)(f) (“The rules relating to the instruction of juries in civil cases

shall apply to the trial of criminal cases.”).6

       We do not consider this further.

       Rape-Shield Law.        Montgomery contends the district court abused its

discretion in refusing to admit evidence S.V. was being sexually abused by

someone else during the same period she alleged Montgomery did so. See State

v. Walker, 935 N.W.2d 874, 877 (Iowa 2019) (reviewing trial court’s ruling under

rule 5.412 for an abuse of discretion).

       Through his offer of proof, attached to his motion to admit evidence

pursuant to Iowa Rule of Evidence 5.412, and continuing through his several offers

of proof at trial, Montgomery established there was evidence the son of S.V.’s

mother’s boyfriend, who is about four and a half years older than S.V., “licked [her]

vagina” when she nine or ten years old. S.V. told the forensic interviewer at the

CPC that she told the boy about Montgomery’s actions and then the boy started

doing those acts to her. Montgomery met his burden to show the evidence he

wished to introduce—that another person perpetrated sexual acts on S.V.—

actually existed. Cf. id. (noting the defendant “failed to make an offer of proof

establishing there was in fact an encounter between” the complaining witness and

another person; his claim there was an encounter was “simply speculation”). The




6 Montgomery cites Iowa Rule of Criminal Procedure 2.24(2)(b)(5) and (7), which
allows a defendant to raise in a motion for new trial the argument the court has
misdirected the jury in a material matter of law and has refused to properly instruct
the jury. But just because a defendant may raise a claim in a motion for new trial
does not mean that defendant is not required to first object during trial or that a
motion for new trial is the appropriate way to preserve error for appellate review.
                                         13


question is whether this evidence was admissible under an exception to the rape-

shield law.

         Rule 5.412(b)(1)(A).   One of the exceptions to the general prohibition

against introducing evidence of a victim’s “other sexual behavior” is “[e]vidence of

specific instances of a victim’s sexual behavior, if offered to prove that someone

other than the defendant was the source of semen, injury, or other physical

evidence.”     Montgomery concedes there was no evidence of physical injury

introduced to corroborate S.V.’s claims but argues this exception applies because

“Nurse [Karin] Ward reported that trauma and penetration can occur without

leaving physical signs” and he “should have been allowed to offer evidence that

someone other than he was the source of penetration and trauma reported to

Nurse Ward by S.V.”

         Like the district court, we understand rule 5.412(b)(1)(A) to first require

evidence of “semen, injury, or other physical evidence” before the defendant can

introduce evidence someone else was the cause.7 Here, it is undisputed there

was no evidence of semen or other physical evidence.              And, contrary to

Montgomery’s assertion, Nurse Ward’s report makes no finding of injury. Even if

we were persuaded by Montgomery’s argument that “trauma” can be a non-

physical injury, Nurse Ward’s report makes no finding of trauma. She simply points

out that lack of physical evidence does not establish penetration or trauma did not

occur.    Put another way, her report does not say S.V. suffered trauma and



7We agree with the State that the phrase “the source of semen, injury, or other
physical evidence” presupposes the existence of physical evidence. See Iowa R.
Evid. 5.412(b)(1)(A) (emphasis added).
                                           14


someone must have caused it—as Montgomery suggests. Rather, it conveys that

she found no evidence of trauma but that does not preclude S.V.’s claims from

being reliable. We agree with the district court that this exception does not apply

here.

        Rule 5.412(b)(1)(C). Montgomery also challenges the district court’s ruling

under the exception to the rape-shield law that allows the court to admit “[e]vidence

whose exclusion would violate the defendant’s constitutional rights.” Under this

exception, Montgomery focuses on evidence the boy perpetrated sex acts against

S.V. combined with evidence he wished to offer from Dr. Rosanna Jones-Thurman,

a clinical psychologist who opined during an offer of proof:

               I believe that [S.V.] stated a lot of things about the contact with
        [the boy], which was fairly extensive and ongoing. . . . And, yes, I
        believe she’s contaminated some of her memories about what was
        going on with [the boy] with what she could have conceived
        happening with [Montgomery].

Montgomery contends excluding this evidence violated his constitutional right to

present a defense. See State v. Simpson, 587 N.W.2d 770, 771 (Iowa 1998)

(providing the right to present a defense “stems from the Sixth Amendment right

to compulsory process” and because it “is incorporated in the Due Process Clause”

of the Fourteenth Amendment, “the right is binding on the states”).

        The scope of the “constitutional rights” exception is not yet clear. Laurie

Kratky Doré, Iowa Practice Series: Evidence § 5.412 (Nov. 2020 update). At a

minimum, the evidence the defendant seeks to introduce has to be relevant and

the probative value must outweigh the danger of unfair prejudice. See Iowa R.

Evid. 5.412(c)(2)(C); Doré, Iowa Practice Series: Evidence § 5.412 (“Iowa courts

have repeatedly indicated that an accused does not have a constitutional right to
                                          15


admit evidence of a victim’s other sexual behavior that is irrelevant or whose

probative value is outweighed by unfair prejudice.”), see also State v. Smith, No.

18-1500, 2020 WL 1307693, at *2 (Iowa Ct. App. Mar. 18, 2020) (finding

constitutional right to present a defense was not violated by excluding evidence of

alleged abuse by defendant’s son meant to show confused memories).

       Here, we recognize the evidence Montgomery sought to admit had some

relevance. It was not necessary to admit evidence the boy perpetrated sex acts

on S.V. to explain her knowledge, as there was evidence introduced at trial that

S.V. had seen or been exposed to pornography. See Walker, 935 N.W.2d at 877

(“It is certainly true ‘that a child victim’s sexual knowledge [that] resulted from an

encounter with someone other than the defendant may be relevant and material to

a defendant’s defense of mistaken identity or false accusation.’” (citation omitted)).

But Dr. Jones-Thurman opined that S.V.’s memories involving the boy

“contaminated . . . what she could have conceived happening with Montgomery.”

Assuming the psychologist’s testimony was reliable, it has a “tendency to make a

fact more or less probable than it would be without the evidence.” See Iowa R.

Evid. 5.401.

       But Dr. Jones-Thurman’s testimony—as offered during the offer of proof—

was inadmissible.     It would have been impermissible commenting on S.V.’s

credibility if the psychologist was allowed to tell the jury she determined the sex

acts allegedly committed by Montgomery were just false or contaminated

memories from the sex acts perpetrated by the boy. See State v. Dudley, 856

N.W.2d 668, 677 (Iowa 2014) (reaffirming that expert testimony cannot

“comment[], directly or indirectly, on a witness’s credibility, [because] the expert is
                                         16


giving his or her scientific stamp of approval [or disapproval] on testimony even

though an expert cannot accurately opine when a witness is telling the truth.”).

Even if evidence is not excluded for falling under the general prohibition of the

rape-shield law, it is still “subject to all other applicable evidentiary requirements

and considerations.” State v. Alberts, 722 N.W.2d 402, 410 (Iowa 2006); see also

Iowa R. Evid. 5.412(c)(2) (providing that if the court determines that the

defendant’s offer of proof contains evidence described [in the exceptions to the

rape-shield law], the court must conduct a hearing in camera to determine if such

evidence is admissible.” (emphasis added)).

       Further, the probative value of evidence of the boy’s perpetration of sex acts

along with more general testimony from Dr. Thurman-Jones about memory

contamination would have been substantially outweighed by a danger of unfair

prejudice. See Iowa R. Evid. 5.403. S.V. testified during an offer of proof that

Montgomery’s actions preceded the actions of the boy; she told the boy about what

Montgomery was doing and she thought that is why the boy started doing those

same acts to her.8 Additionally, there was no evidence to explain how or why S.V.,

who knew both the boy and Montgomery well, would have confused the two and

their actions. The boy was a teenager, and the acts were said to occur at their

shared home; Montgomery is a man with grandchildren who lives in a different

town than S.V. S.V. remembered Montgomery’s wife being in the bed while



8In an email Dr. Jones-Thurman wrote, included in Montgomery’s offer of proof
before trial, she opined, “Memory does not improve with time but in fact becomes
more blurred and possibly contaminated with other events and history. Her prior
sexual abuse is important because it also sounds as though it was concurrent with
her alleged abuse by Mr. Montgomery.” (Emphasis added.)
                                            17


Montgomery touched her; she also remembered falling asleep in the bed after

watching movies with Montgomery and his wife.

       Finally, like Walker, the “analysis under Iowa Rule of Evidence 5.403 and

harmless error tend to merge” when the pretrial incriminating statements of

Montgomery are considered.         See 935 N.W.2d at 883 (Appel, J., specially

concurring) (acknowledging harmless error where there was no prejudice by

excluding past evidence of sexual abuse when defendant made admissions of

sexual contact). Based on the video evidence where Montgomery described

touching the vagina of S.V. to police officers, it does not appear Montgomery’s

rights were substantially affected or that there was a miscarriage of justice. See

State v. Traywick, 468 N.W.2d 452, 454 (Iowa 1991) (“When an alleged error is

not of constitutional magnitude, ‘the test of prejudice [for harmless error] is whether

it sufficiently appears that the rights of the complaining party have been injuriously

affected or that the party has suffered a miscarriage of justice.’” (alteration in

original) (quoting State v. Massey, 275 N.W.2d 436, 439 (Iowa 1979))).

       Because the probative value of the evidence Montgomery sought to admit

does not outweigh the danger of unfair prejudice, the district court did not abuse

its discretion in excluding the evidence.

       Prosecutorial Misconduct. Montgomery alleges the prosecutor engaged

in prosecutorial misconduct by vouching for S.V.’s credibility during the

prosecutor’s closing argument. But again, Montgomery did not object when the

alleged error occurred.     He waited to raise his complaint until after he was

convicted by a jury, first bringing up the issue in a post-trial motion. Montgomery

recognizes he may have an issue regarding error preservation for this claim and
                                         18


asks us to consider it under the framework of ineffective assistance if we conclude

it was not preserved.

       Montgomery’s failure to object over prosecutorial misconduct when it

allegedly occurred means he failed to preserve error. See State v. Krogmann, 804

N.W.2d 518, 526 (Iowa 2011) (concluding defendant failed to preserve claim of

prosecutorial misconduct because, while he objected at the time, “[h]e objected

only that the question was argumentative” and “asked for no further relief such as

a mistrial”), see also State v. Graves, 668 N.W.2d 860, 868 (Iowa 2003) (“Because

objection was not made at trial, Graves’ claim of prosecutorial misconduct is raised

on appeal in the context of an ineffective-assistance-of-counsel claim.”).

       But we also cannot consider it under the framework of ineffective assistance

(even if it was sufficiently developed).        Disposition was not entered in

Montgomery’s case until September 2019. So Iowa Code section 814.7 (Supp.

2019), which took effect on July 1, 2019, controls. See State v. Damme, 944

N.W.2d 98, 103 n.1 (Iowa 2020) (providing it is the date of the judgment and

sentence were entered when determining whether the amended statutes apply).

Section 814.7 prohibits us from deciding claims of ineffective assistance on direct

appeal. Montgomery can raise this claim in action for postconviction relief, if he

chooses. See Iowa Code § 814.7. We do not consider it further.

       Sufficiency and Weight of the Evidence.            Montgomery asserts the

evidence introduced against him is insufficient to support his conviction for second-

degree sexual abuse and the weight of the credible evidence is contrary to his

conviction.
                                         19


       We review claims of insufficient evidence to support a conviction for

correction of errors at law. State v. Thomas, 561 N.W.2d 37, 39 (Iowa 1997).

Substantial evidence exists to support a verdict when the record reveals evidence

that a rational trier of fact could find the defendant guilty beyond a reasonable

ddoubt. Id. In evaluating this claim, “[w]e view the evidence in the light most

favorable to the verdict,” including all reasonable inferences that may be deduced

from the record. State v. Gay, 526 N.W.2d 294, 295 (Iowa 1995).

       Review of the trial court’s denial of a motion for new trial is for an abuse of

discretion. State v. Nitchter, 720 N.W.2d 547, 559 (2006). The district court is to

weigh the evidence and consider the credibility of the witnesses when deciding this

motion. Id. If the court determines the verdict is contrary to the weight of the

evidence and a miscarriage of justice may have occurred, it is within the court's

discretion to grant a new trial. Id. But in our review, we consider only whether the

district court abused its discretion in its ruling on the motion. State v. Ary, 877

N.W.2d 686, 706 (Iowa 2016).

       In attacking the sufficiency of the evidence, Montgomery focuses on the

lack of physical evidence to corroborate S.V.’s claims and argues Teresa perjured

herself and therefore lacks credibility.      He also refers to S.V.’s claims as

“outlandish.” First, we reiterate that we review the evidence in a light favorable to

upholding the verdict when considering claims of insufficient evidence. State v.

Schiebout, 944 N.W.2d 666, 670 (Iowa 2020). In doing so, “we do not resolve

conflicts in the evidence, pass upon the credibility of witnesses, or weigh the

evidence.” State v. Hutchison, 721 N.W.2d 776, 780 (Iowa 2006). And second,

even if we did as Montgomery suggests and disregarded the testimony of S.V. and
                                        20


Teresa, Montgomery’s own videotaped statements to the police officers that S.V.

twice took his hand and placed it between her legs so she could explore herself

with it constitutes substantial evidence to convict him of second-degree sexual

abuse. Montgomery does not question the credibility of his own statements to

police, so the weight of the evidence also supports his conviction.

      AFFIRMED.